

116 HR 4711 IH: No Tax Breaks for Drug Ads Act
U.S. House of Representatives
2019-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4711IN THE HOUSE OF REPRESENTATIVESOctober 17, 2019Mr. Lipinski introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to deny any deduction for advertising prescription
			 drugs.
	
 1.Short titleThis Act may be cited as the No Tax Breaks for Drug Ads Act. 2.Denial of deduction for advertising prescription drugs (a)In generalPart IX of subchapter B of chapter 1 of the Internal Revenue Code of 1986 (relating to items not deductible) is amended by adding at the end the following new section:
				
					280I.Denial of deduction for advertising prescription drugs
 (a)In generalNo deduction shall be allowed under this chapter with respect to— (1)any advertisement primarily for purposes of promoting the sale or use of any prescribed drug (as defined in section 213(d)(3)), and
 (2)any of the following incurred or provided primarily for purposes described in paragraph (1): (A)Travel expenses (including meals and lodging).
 (B)Goods or services of a type generally considered to constitute entertainment, amusement, or recreation or the use of a facility in connection with providing such goods and services.
 (C)Gifts. (D)Other promotion expenses.
 (b)RegulationsThe Secretary shall prescribe such regulations as may be necessary to carry out the purposes of this section..
 (b)Clerical amendmentThe table of sections for such part IX is amended by adding at the end the following new item:  Sec. 280I. Denial of deduction for advertising prescription drugs.. (c)Effective dateThe amendments made by this section shall apply to amounts paid or incurred after the date of the enactment of this Act in taxable years ending after such date.
			